Citation Nr: 0635729	
Decision Date: 11/16/06    Archive Date: 11/28/06

DOCKET NO.  02-09 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a back disability, 
as secondary to the service-connected absence of the left 
testicle and left scrotum due to carcinoma with loss of use 
of the right testes due to radiation therapy.

2.  Entitlement to service connection for a cardiovascular 
disorder, as secondary to the service-connected absence of 
the left testicle and left scrotum due to carcinoma with loss 
of use of the right testes due to radiation therapy.

3.  Entitlement to an evaluation in excess of 30 percent 
disabling for the absence of a left testicle and left scrotum 
due to carcinoma, with loss of use of right testes due to 
radiation therapy.

4.  Entitlement to an evaluation in excess of 10 percent 
disabling for postoperative scar, residuals removal of lymph 
nodes. 

(The issue of entitlement to a compensable evaluation for 
status post partial right lobectomy with history of pneumonia 
is the subject of a separate decision.)  

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran served on active military duty from September 
1966 to November 1967.

Initially, this matter came before the Board of Veterans' 
Appeals (Board) on appeal from a January 2002 rating action 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Huntington, West Virginia.  In that decision, the RO 
in pertinent part, denied service connection for a 
cardiovascular disorder, asserted to be secondary to the 
service-connected absence of the left testicle and left 
scrotum due to carcinoma with loss of use of the right testes 
due to radiation therapy.  Also by this rating action, the RO 
continued a previous denial of service connection for a back 
disability, asserted to be secondary to the service-connected 
testicle disability.  Following notification of the January 
2002 decision, the veteran perfected a timely appeal with 
respect to the denial of his service connection claims.  
 
This appeal also came before the Board from a November 2002 
rating decision which denied entitlement to increased 
evaluations in excess of 30 percent disabling for the absence 
of a left testicle and scrotum with loss of use of right 
testes, in excess of 10 percent disabling for postoperative 
scar, residuals of removal of lymph nodes and a compensable 
evaluation for residuals of partial right lobectomy with 
history of pneumonia.  

In November 2003, the Board remanded this matter for further 
development, to include directing the RO to issue a statement 
of the case addressing the November 2002 rating decision.  
The Board also clarified that the issue of entitlement to 
service connection for a back disability was whether new and 
material had been submitted to reopen a previously denied 
claim.  During the pendency of the remand, the veteran 
perfected an appeal of the issues addressed in the November 
2002 rating decision, in the same month that a statement of 
the case addressing these issues was sent in December 2005.  
This appeal was returned to the Board following the 
completion of development.  

Other issues that were formerly before the Board were the 
veteran's claims for service connection for peripheral 
neuropathy and for a digestive condition.  The issues were 
granted on appeal by the RO's December 2005 rating and thus 
are no longer before the Board.  See generally Grantham v. 
Brown, 114 F.3d 1156 (Fed. Cir. 1997); Barrera v. Gober, 122 
F.3d 1030 (Fed. Cir. 1997).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In his substantive appeal, VA Form 9, received in December 
2005, the veteran requested a videoconference hearing before 
a Veterans Law Judge (VLJ) at the RO.  Thereafter he sent 
another substantive appeal VA Form 9 in January 2006, wherein 
he requested a hearing before a VLJ at the RO (Travel Board 
hearing).  Both VA Forms 9 reflected that the veteran was 
appealing all issues listed in the statement of the case and 
supplemental statements of the case.  The veteran's 
representative in the April 2006 informal hearing requested 
that a videoconference hearing before a VLJ be scheduled at 
the RO.  

Under applicable regulation, a hearing on appeal will be 
granted if a veteran, or his or her representative, expresses 
a desire to appear in person.  38 C.F.R. § 20.700 (2006).  
The importance of responding to a request for a hearing is 
recognized under 38 C.F.R. § 20.904(a)(3), as a Board 
decision may be vacated when there is a prejudicial failure 
to afford an appellant a personal hearing.

Presently it is unclear whether the veteran desires a 
videoconference hearing or Travel Board hearing, as the two 
different VA Forms 9 appear to request both types of 
hearings.  On remand, the RO must ask the veteran to clarify 
whether he still wants a hearing and, if so, what type of a 
hearing - a videoconference Board hearing, or a Travel Board 
hearing.  Since such hearings are scheduled by the RO (See 38 
C.F.R. § 20.704(a) (2006)), the Board is remanding the case 
for that purpose, in order to satisfy procedural due process 
concerns.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO must ask the veteran to 
clarify whether he still wants a Board 
hearing and, if so, what type of hearing: 
videoconference or Travel Board.  If the 
veteran desires either a videoconference 
or Travel Board hearing, the RO should 
schedule the veteran for such hearing at 
the earliest available opportunity, with 
appropriate notification to the veteran 
and his representative.  A copy of the 
notice to the veteran of the scheduling 
of the hearing should be placed in the 
record.

2.  After the hearing is conducted, or if 
the veteran withdraws his hearing request 
or fails to report for the scheduled 
hearing, the RO should readjudicate the 
claims with consideration of all evidence 
obtained after the last statement or 
supplemental statement of the case was 
issued.  The veteran and his 
representative should be afforded an 
opportunity to respond before the case is 
returned to the Board for further review.  

The purposes of this remand are to comply with due process of 
law and to further develop the appellant's claims.  The Board 
intimates no opinion, either favorable or unfavorable, as to 
the ultimate outcome of this case.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




